Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement No.(333-171818) on Form S-8 of VIASPACE Green Energy Inc. (the “Company”) of our report dated March30, 2011 relating to our audit of the consolidated financial statements, which appears in the Annual Report on Form 10-K of VIASPACE Green Energy Inc. for the year ended December31, 2010. /s/ Goldman Kurland Mohidin LLP Goldman Kurland Mohidin LLP Encino, California March 30, 2011
